Webb, Judge.
Mrs. Nowell sued to recover for injuries alleged to have been caused as a result of the defendant’s negligent operation of a public bus. The jury returned a verdict in her favor for $13,500.
The transit system contends that the trial court erred in failing to grant its motion for a partial directed verdict as to medical expenses and in permitting the jury to consider the medical expenses as a part of damages. It complains that in the Grady Hospital bill introduced by Mrs. Nowell, it was not shown what treatments were expenses "incurred in connection with the treatment of the injury, disease or disability involved in the subject of litigation at the trial.” Jordan v. Hagewood, 133 Ga. App. 958 (213 SE2d 85).
We do not agree. While Mrs. Nowell had suffered from high blood pressure prior to her injuries she had never received treatment or medication therefor at Grady Hospital. There is no reason to believe that the *444electrocardiogram she received before surgery was performed for any purpose other than as a routine precautionary procedure prior to operating on an elderly person. There having been no irrelevant expenses shown for hospital treatment at Grady, she had no duty to segregate them. Code Ann. § 38-706.1; cf. Jordan v. Hagewood, 33 Ga. App. 958, 959 (2), supra. The trial court did not err in overruling the motion for new trial.
Argued April 13, 1976
Decided April 22, 1976.
Hansell, Post, Brandon & Dorsey, G. Lee Garrett, Jr., for appellant.
Goodman & Hudnall, H. Gilman Hudnall, for appellee.

Judgment affirmed.


Deen, P. J., and Quillian, J., concur.